Order filed October 29, 2019.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00106-CV
                                   ____________

                        IN RE DEAN E. SMITH, Relator


                         ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                    On Appeal from the 257th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2009-33707

                                      ORDER

      On February 7, 2019, relator Dean E. Smith filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition relator asks this court to compel the Honorable Sandra Peake,
presiding judge of the 257th Judicial District Court of Harris County, to vacate a
June 1, 2018 enforcement order.

      The subject order was signed by the Honorable Judy Warne, who ceased to
hold office of Judge of the 257th District Court of Harris County, on January 1, 2019.
Because Judge Warne ceased to hold office, we are required to abate this proceeding
to permit Judge Peake to reconsider Judge Warne’s decision regarding relator’s
request for relief. See Tex. R. App. 7.2(b); see also In re Baylor Med. Ctr. at
Garland, 280 S.W.3d 227, 228 (Tex. 2008) (orig. proceeding) (“Mandamus will not
issue against a new judge for what a former one did.”).

      On February 21, 2019, we issued an order abating this case until March 25,
2019, to permit Judge Peake to reconsider the order underlying relator’s request for
relief. On February 26, 2019, the parties filed a joint motion for extension of the
abatement deadline to May 3, 2019. We granted the motion and issued an amended
abatement order on March 7, 2019.

      On May 3, 2019, the parties filed a second joint motion for extension of the
abatement deadline, requesting that this court extend the deadline for Judge Peake
to reconsider the order to August 2, 2019. We granted the second motion and issued
an amended abatement order on May 9, 2019.

      On August 2, 2019, the parties filed a third joint motion for extension of the
abatement deadline. Judge Peake held a status hearing on July 30, 2019, and ordered
the parties to complete arbitration on a related matter and file the arbitration award
with the court by August 30, 2019. Judge Peake scheduled a hearing to further
consider the matter and, if necessary, to hear argument and ordered the parties to
request a 60-day continued abatement from this court. We granted the third motion
and issued an amended abatement order on August 8, 2019.

      We abated the proceeding until October 2, 2019, to permit Judge Peake to
reconsider the order underlying relator’s request for relief and directed Judge Peake
to advise this court of the action taken on relator’s request. We also directed the
relator and real party in interest to file a status update with this court on or before
October 9, 2019, if Judge Peake does not advise this court of the action taken on
relator’s request.
                                          2
      Judge Peake has not advised this court of any action taken on relator’s request
for relief. Relator and real party in interest did not file a status update on or before
October 9, 2019. We order relator and real party in interest to file a status update in
this court on or before November 5, 2019, and every 7 days thereafter until Judge
Peake reconsiders Judge Warne’s decision regarding relator’s request for relief and
advises this court of the action taken on relator’s request.


                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Jewell and Bourliot.




                                           3